PER CURIAM.
Defendant was sentenced as an habitual criminal under ORS 168.085. He appeals, contending that the *385statute is unconstitutional because it does not distinguish between convictions for felonies which involve danger to the person and felonies which involve no particular danger to a victim.
The proof was that the defendant formerly had been convicted in Oregon of at least two nondangerous felonies (larcencies) and one potentially dangerous felony (escape) in addition to the robbery for which his present sentence has been imposed. The defendant cites no constitutional requirement that the legislature must grade felonies according to their danger to their victims. For the purposes of segregating habitual offenders, a felony is a felony.
Affirmed.